

Exhibit 10.3
 
ADDENDUM TO LEASE
 
     ADDENDUM TO AND MADE A PART OF LEASE AGREEMENT DATED JUNE 28, 2000 BY AND
BETWEEN JAGAR, L.L.C., A MICHIGAN LIMITED LIABILITY COMPANY, AS LANDLORD, WHOSE
ADDRESS IS 27750 STANSBURY, SUITE 200, FARMINGTON HILLS, MICHIGAN 48334, AND
PICOMETRIX, INC., A MICHIGAN CORPORATION, AS TENANT, WHOSE ADDRESS IS P.O. BOX
130243, ANN ARBOR, MICHIGAN 48113-0243
 
     1. Tenant Improvements. Pursuant to Article VII, Section 3 of the Lease,
Tenant has the right to construct a clean room upon the leased premises and
other related improvements approved by Landlord (the "Tenant Improvements").
Landlord has agreed to provide Tenant with an improvement allowance (the "Tenant
Improvement Allowance") in an amount not to exceed Six Hundred and Forty
Thousand and no/100 ($640,000.00) Dollars (the "Maximum Tenant Improvement
Allowance") for the construction of the clean room and other related items
approved by Landlord. Within forty-five (45) days (the "Determination Date")
from the execution of this Lease, Tenant will provide Landlord with the proposed
budget (the "Budget") and the actual Tenant Improvement Allowance (the "Actual
Tenant Improvement Allowance") it will require for the Tenant Improvements. In
the event the Actual Tenant Improvement Allowance exceeds the Maximum Tenant
Improvement Allowance, Tenant shall be solely liable for such excess amounts.
Upon Landlord's receipt of the Budget and Actual Tenant Improvement Allowance,
Landlord and Tenant will enter into to an amendment to the Lease to replace this
Addendum to Lease and to reflect the amount of the improvement rent (the
"Improvement Rent") which shall be paid by Tenant to Landlord during the Term of
the Lease and the other terms and conditions in this Addendum to Lease. The
Improvement Rent shall be determined as follows:
 
     (a) The Actual Tenant Improvement Allowance will be amortized over the ten
(10) year term of the Lease at eight and one half (8.5%) and such payments will
be made monthly to Landlord in addition to the base rent.
 
     For example, if the Actual Tenant Improvement Allowance required by Tenant
is $640,000.00, the Tenant shall pay the Improvement Rent during the one hundred
twenty month period as follows:
 
the sum of Nine Hundred Fifty Two Thousand and Ninety Three and 80/100
($952,093.80) Dollars, payable in monthly installments of Seven Thousand Nine
Hundred Thirty Four and 11/100 ($7,934.11) Dollars, due and payable on the first
day (1st) day of each and every month commencing as defined in Article II,
Section 1, (which first month's additional rental has already been received) for
the next one hundred nineteen (119) consecutive months.
 
     2. Security for Tenant Improvement Allowance. As a result of the Actual
Tenant Improvement Allowance provided by Tenant to Landlord on the Determination
Date, Tenant will have elected to comply with paragraph 2(a) or 2(b) of this
Addendum to Lease as follows:
 
     (a) In the event that the Actual Tenant Improvement Allowance is in excess
of Four Hundred Twenty Six Thousand and no/100 ($426,000.00), Tenant will be
required to deposit an unconditional irrevocable letter of credit ("LOC") in the
amount of $275,000 with Landlord as security for the Actual Tenant Improvement
Allowance (the "LOC Requirement"). In the event that Tenant is required to
comply with the LOC Requirement, Tenant shall deliver the LOC to Landlord within
thirty (30) days after the Determination Date and prior to any materials or
labor being furnished that are subject to the Tenant Improvement Allowance and
cause the LOC to be in effect during the entire Term of the Lease as follows.
The form and terms of the LOC (and the bank issuing the same) shall be
acceptable to Landlord, or its then managing agent, Landlord, or its then
managing agent, shall have the right to draw down an amount up to the face
amount of the LOC upon the presentation to the issuing bank of Landlord's (or
Landlord's then managing agent's) statement that such amount is due to Landlord
under the terms and conditions of this Lease, it being understood that if
Landlord or its managing agent be a corporation, partnership, limited liability
company, or other entity, then such statement shall be signed by an officer (if
a corporation), a general partner (if a partnership), a member of manager (if a
limited liability company), or any authorized party (if another entity); and The
LOC will be honored by the issuing bank without inquiry as to the accuracy
thereof and regardless of whether Tenant disputes the content of such statement.
Tenant shall pay all expenses, points, or fees incurred by Tenant in obtaining
the LOC. The LOC shall not be mortgaged, assigned or encumbered in any manner
whatsoever by Tenant without the prior written consent or Landlord. Tenant
acknowledges that Landlord has the right to transfer or mortgage its interest in
the Property or the leased premises and in this Lease and Tenant agrees that in
event of any such transfer or mortgage, Landlord shall have the right to
transfer or assign the LOC to the transferee or mortgagee, and in the event of
such transfer, Tenant shall look solely to such transferee or mortgagee for the
return of the LOC.
 
- 30 -
 

--------------------------------------------------------------------------------



     If, after notice and failure to cure within any applicable period provided
in this Lease, Tenant defaults on any provision of this Lease, Landlord may,
without prejudice to any other remedy it has, draw on that portion of the LOC
necessary to (i) pay rent or other sum in default; (ii) pay or reimburse
Landlord for any amount that Landlord may spend or become obligated to spend in
exercising Landlord's rights under this Lease; and/or (iii) compensate Landlord
for any expense, loss, or damage that Landlord may suffer because of Tenant's
monetary default.
 
     Notwithstanding anything in this Paragraph lea) to the contrary and so long
as Tenant is not in default under the terms and conditions of this Lease, upon
the time period when the amortized remaining balance due and owing is less than
Two Hundred Seventy Five Thousand and No/100 ($275,000.00) for Improvement Rent,
Landlord will release the LOC to Tenant within five (5) business days.
 
     (b) In the event that the Actual Tenant Improvement Allowance is less than
or equal to Four Hundred Twenty Six Thousand and NO/100 ($426,000.00) (the "Cash
Amount"), Tenant will not be required to comply with the LOC Requirement.
However, Landlord will not advance to Tenant any amounts in excess of the Cash
Amount. Tenant will be solely responsible for paying all costs and expenses in
excess of the Cash Amount incurred in connection with the Tenant Improvements.
In addition, Tenant acknowledges and agrees that it shall have no power to do
any act, make any contract, or obtain any financing which may create or be the
foundation for any lien, mortgage or other encumbrance upon these Tenant
Improvements and/or the leased premises.
 
     3. Payment of Tenant Improvement Allowance. Landlord shall pay Tenant
and/or its contractors such portions of the Actual Tenant Improvement Allowance
as requested when Tenant delivers to Landlord mechanic's and materialmen's lien
waivers for all work and materials furnished to the leased premises and receipts
evidencing that the amount sought has been incurred by Tenant for improvements
to the leased premises and such improvements and materials have been furnished
and installed on the leased premises.
 
- 31 -
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have executed this Addendum to Lease as of
June 28, 2000.
 

LANDLORD:   JAGAR L.L.C., a Michigan limited liability company   By:  /s/
Michael Roth                          Its: Member   TENANT:   PICOMETRIX, INC.,
a Michigan corporation   By:  /s/ Robin F. Risser      Its: Chief Executive
Officer


- 32 -
 

--------------------------------------------------------------------------------